20uu928043 tax exempt anc government entities division department of the treasury internal_revenue_service washington d c apr uniform issue list sevier rar legend surviving_spouse a decedent a ira x custodian p amount m trust t state c date date date date date date dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by correspondence dated and concerning the proper treatment of a distribution from page decedent a’s individual_retirement_account ira x under sec_408 of the internal_revenue_code the code’ your authorized representative has submitted the following facts and representations decedent a was born on date and died on date at age decedent a was a resident of state c at his death state c is a community_property_state decedent a was survived by his spouse surviving_spouse a whose date of birth was date immediately prior to his death decedent a as owner of two individual_retirement_accounts iras transferred the funds in both iras to a new ira ira x of which custodian p was custodian the total date of death value of the funds in ira x was amount m on date decedent a and surviving_spouse a executed a revocable_trust declaration creating a_trust trust t trust t was amended and restated on date initially decedent a and surviving_spouse a were the co-trustees of trust t pursuant to sec_2_1 of trust t at the death of decedent a surviving_spouse a became the sole trustee of trust t on date decedent a named trust t the beneficiary of ira x trust t provides in sec_3_2 that upon the death of the first of decedent a and surviving_spouse a to die trust t is to be subdivided into subtrust a subtrust b and subtrust c sec_3_2 of trust t provides that subtrust a is to consist of the survivor's separate_property and the survivor's community_property subtrust b would consist of the balance of the trust estate of the deceased spouse subtrust c is to consist of the minimum pecuniary amount necessary as a marital_deduction to eliminate any federal estate_tax in the estate of the first spouse to die the trustee is given the power to satisfy the marital_deduction amount in cash or in_kind or partly in each sec_3_3 governs the operation of trust a surviving_spouse a as the surviving_spouse is the sole beneficiary of subtrust a during her lifetime she is entitled to receive the entire net_income for her life and principal determined by the trust t trustee to be appropriate for her health education support and maintenance additionally the trust t trustee is required to pay her any of the principal of subtrust a that she requests sec_4 of trust t provides that surviving_spouse a also has the power to amend revoke or terminate subtrust a during her lifetime page during her life surviving_spouse a is the sole beneficiary of subtrusts b and c with the right to receive payment of all net_income and principal necessary for her support health maintenance and education surviving_spouse a may not revoke amend_or_terminate subtrusts b and c as sole trustee surviving_spouse a has dominion and control_over the assets of trust t the trustee of trust t proposes to demand a single sum distribution of ira x and allocate the ira x proceeds to subtrust a the survivor's trust as the sole beneficiary of subtrust a surviving souse a intends to withdraw the ira x proceeds from subtrust a in a single sum within days of the date that the custodian p distributes the ira x proceeds to the trustee of trust t surviving_spouse a intends to roll over the proceeds into an individual_retirement_account set up and maintained in the name of surviving_spouse a your authorized representative has submitted a representation that under state c fiduciary law the trustee of trust t is bound to act in the best interests of the current and future beneficiaries of trust t and that in this instance an allocation of ira x to any other subtrust could subject the trustee to a financial surcharge for breach of her fiduciary responsibilities based on the above facts and representations you through your authorized representative request rulings that that surviving_spouse a may be treated as the payee or distributee of ira x that ira x does not represent an inherited individual_retirement_account within the meaning of sec_408 with respect to surviving_spouse a that surviving_spouse a is eligible to roll over the distribution of the proceed sec_3 of ira x into an individual_retirement_account set up and maintained in her own name pursuant to code sec_408 as long as the rollover of such distribution occurs no later than the 60th day from the date the ira x proceeds are distributed from the ira x to surviving_spouse a as the trustee of trust t and that surviving_spouse a will not be required to include in gross_income for federal_income_tax purposes for the year in which the amounts are distributed from ira x and the year in which the above-referenced rollover is timely made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in surviving_spouse a's name page with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides generally that sec_408 does not apply to any amount required to be distributed pursuant to code sec_408 code sec_408 provides that this section sec_408 shall be applied without regard to any community_property_laws on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 of the regulations 20u9 page question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate in this case your authorized representative has submitted that surviving_spouse a is not only permitted to demand a single sum distribution of ira x and allocate the ira x proceeds to subtrust a by the terms of trust t but she is compelled to do so as a fiduciary for the benefit of the beneficiaries of trust t under state c law it is further represented that an allocation of ira x to any other subtrust could subject the trustee to a financial surcharge for breach of her fiduciary responsibilities under state c law additionally with respect to any code sec_408 implications the service notes that under the property laws of state c ira x constituted community_property at the death of decedent a as such the language of trust t required that it be allocated to subtrust a thus the trustee of trust t surviving_spouse a had no discretion with respect as to which of the three trust t subtrusts to allocate surviving_spouse a‘s community_property interest in ira x the service notes that determining if ira x was is community_property and as such which of the three subtrusts was is to receive said ira x lies outside the scope of code sec_408 however once ira x is properly allocated to subtrust a pursuant to the terms of trust t the service must apply the requirements of code sec_408 to determine whether ira x may be contributed into an ira set up and maintained in the name of surviving_spouse a we note that under the facts stated above surviving_spouse a is the sole trustee of trust t additionally she has the right under the terms of trust t applicable to subtrust a to receive the income of subtrust a and also to request any and all of the principal of subtrust a including ira x under this set of facts we believe it page is appropriate to treat surviving_spouse a as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude that that surviving_spouse a may be treated as the payee or distributee of ira x for purposes of code sec_408 that ira x does not represent an inherited individual_retirement_account within the meaning of sec_408 with respect to surviving_spouse a that surviving_spouse a is eligible to roll over the distribution of the proceed sec_3 of ira x into an individual_retirement_account set up and maintained in her own name pursuant to code sec_408 as long as the rollover of such distribution occurs no later than the 60th day from the date the ira x proceeds are distributed from the ira x to surviving_spouse a as the trustee of trust t and that surviving_spouse a will not be required to include in gross_income for federal_income_tax purposes for the year in which the amounts are distributed from ira x and the year in which the above-referenced rollover is timely made if different any portion of the amounts distributed from ira x and contributed to the individual_retirement_account set up and maintained in surviving_spouse a's name this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by surviving_spouse a will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that your rollover of the ira x distribution will be made within the time frame referenced in code sec_408 note this letter_ruling does not authorize surviving spouse's contributing amounts required to be distributed under code sec_401 applicable to iras pursuant to code sec_408 if any into her rollover ira this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact d please address all correspondence to - at se t ep ra t3 enclosures deleted copy of letter_ruling notice of intention to disclose sincerely yours bove roan seat manager frances v employee_plans technical group
